DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of four sub-bands in claim 6 is indefinite, given both the second and third sub-bands are used for detecting the same beat point of a snare drum. Please clarify.
Claims 7-9 depend from and therefore include the rejected limitation of claim 6.
As for claim 12, the added amendment section of the claim is redundant to the first section of the claim. The claim recites an “or’ statement, however both situations are identical. 
Further in claim 12, it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication to Lu et al. (US 2006/048634) in view of the WIPO publication to Lemma (WO2007/072394) and that which is well known in the art.
In terms of claim 1, Lu et al. teaches a music beat point detection method (see Figures 1 and 10), comprising: performing a frame processing on a music signal to obtain a frame signal (see paragraph [0040], "the music clip is divided into non-overlapping temporal frames"); obtaining a power spectrum of the frame signal (see paragraph [0040], "The spectrum of each frame is then calculated by FFT"); performing sub-band decomposition on the power spectrum (see paragraph [0040], "each frame is divided into six octave-based sub-bands"), and decomposing the power spectrum into at least two sub-bands (see fig. 3 and paragraphs [0040]-[0044], "sub-band 1...N"); performing a frequency domain filtering on a signal of each sub-band ( see paragraphs [0041]-[0042] (The onset curves are summed), [0042]-[0043] "auto correlation" hints at a time domain filtering, see also [0045] equation (4); [0047] "beat phase is detected after the beat period is obtained": "Beat phase" hints at a frequency domain filtering); according to a beat type corresponding to each sub-band (see paragraph [0041], "most beats are indicated by low-frequency and high-frequency instrumentals, especially those using bass drum and snare drum in popular music. Considering this fact, only these two sub-bands (i.e., the lowest sub-band and the highest sub-band) are used for tempo estimation and final beat detection." ); obtaining a to-be-confirmed beat point from the frame signal of the music signal (see paragraph [0048], "beat candidate" ) according to a result of the time-frequency domain joint filtering (see paragraph [0049], "beat confidence" ); and obtaining a beat point of the music signal according to a power value of the to- be-confirmed beat point (see paragraph [0049], "the onset is more likely to be a beat” and “The beat confidence of each onset is calculated by matching the best pattern template along the onset sequence”). 
Lu et al. fails however to explicitly teach the step of performing a time-frequency domain joint filtering on a signal of each sub-band according to a beat type corresponding to each sub-band. Time frequency domain joint filtering is a common filtering method in the art of sound signal processing and this feature allows for better detecting of strong/weak beats for music, which are known to occur irregularly (e.g. out of sync detected beats , see Lue et al. paragraph [0004]). Lu et al. hints at beats that are out of sync with the true beat phrase of the music (see paragraph [0005], due to non-stationary tempo (e.g. because of false lock at the end)).
Time frequency domain joint filtering is further disclosed in Lemma (see column 3, lines 12-19 and column 7, lines 1-13); such that, using the well-known filtering means with corresponding effect within a method according to Lu et al. would have been obvious to one of rosary skill in the art, at the time of the effective filing date, since it is disclosed within Lemma that filter means can be arranged between segmentation means and similarity determination means for filtering the energy segments and that it is possible to use additional filters to process the music signal or its energy per sub-band. 
As for claim 6, “performing sub-band decomposition on the power spectrum and decomposing the power spectrum into at least two sub-bands comprises: performing sub-band decomposition …, and decomposing the power spectrum into four sub-bands”, Lu et al. shows a decomposition in six octave based sub-bands (see paragraph [0040]), wherein the four sub-bands comprise a first sub-band used for detecting a beat point of a base drum (see paragraph [0041]), a second sub-band used for detecting a eat point of a snared rum (see paragraph [0041]), and wherein adding additional sub-band analysis specific to additional instruments would have been obvious to one of ordinary skill in the art.
As for claim 8, adding sub-bands corresponding to the various main frequencies of different instruments would have been obvious to one of ordinary skill in the art, given they represent a mere extension to the sub-bands used for two sub-bands in Lu et al. (see paragraph [0041]).
In terms of claim 12, Lu et al., Lemma and that which is well known in the art again teach the similar elements as discussed above in claim 1, wherein Lu et al. further discloses a storage device storing a plurality of instructions for executing the method of claim 1 by means of a processor (see references cited above and Lu et al. paragraphs [0024]-[0026], [0028] and [0059]). Therefore, obviousness stands for the reasons cited above. 
As for claim 13, Lu et al. further teaches a computer device comprising one or more processors, a memory and one or more application programs for executing the method of claim 1 (see references cited above in claims 1 and 12, and further Lu et al. paragraphs [0029] and [0035]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication to Lu et al. (US 2006/048634) in view of the WIPO publication to Lemma (WO2007/072394) and that which is well known in the art as applied to claim 1 above, and further in view of the US patent application publication to Eronen (US 2016/005387).
As for claim 2, Lu et al. generally teaches obtaining a beat confidence level of each frequency in a signal of each sub-band according to the result of the domain filtering  (see paragraph [0049], “The beat confidence of each onset is calculated by matching the beat pattern template along the onset sequence”), calculating a weighted sum value of power values corresponding to all frequencies in each sub-band according to the beat confidence level of each frequency (see paragraph [0049], “the onset is more likely to be a beat”); and getting the -to-be-confirmed beat point according to the weighted sum value (see paragraph [0049], “the beat candidate, is then detected or determined based on confidence level”). 
Eronen discloses a similar method in paragraphs [0120], [0128] and [0133] (e.g. “The F0 candidate strength is calculated as a weighted sum of the amplitudes of its harmonic partials”).
Paragraphs [0043], [0046] and [0047] of Lu et al. define rectification of out-of-sync beats, which implies making a decision regarding which of the candidate beats is the strong beat. Therefore, using a weighted sum, as disclosed in Eronen, for making such a decision would have been obvious to one of ordinary skill in the art, given it is known as a simple multicriteria analysis method in signal processing.  
As for claim 3, Eronen further teaches taking a to-be-confirmed beat point, whose weighted sum value (see paragraph [0120]) is larger than a threshold power value, as the beat point of the music signal (see paragraph [0166], wherein Eronen discloses taking the largest as the beat point, which does not necessitate a threshold; and discloses the use of other methods: “Instead of the mean or average other measures such as geometric,…, or sum could be used”). Therefore, it would have been obvious to one of ordinary skill in the art to use a weighted sum which inherently requires a threshold to select a best candidate.
As for claim 4, using a doubled variance around the mean is a common method to obtain a threshold I a normal distribution of a set of values. Eronen teaches a usual step of normalizing (see paragraph [0149]) related to summing the value with the mean value. 

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication to Lu et al. (US 2006/048634) in view of the WIPO publication to Lemma (WO2007/072394) and that which is well known in the art as applied to claim 1 above, and further in view of the US patent application publication to Kobayashi (US 2010/246842).
As for claim 10, the above cited references again teach all the similar elements as disclosed in claim 1, wherein Lu et al. teaches improving the beat detection algorithm for music classification. Kobayashi teaches an alternative algorithm for detecting a beat, dealing with beat pattern detection. Kobayashi teaches using the beat detection algorithm to classify music styles (see Figure 6 and paragraph [0127]). Given Lu et al. discloses beat patterns dependent upon classes of music (see paragraphs [0013]-[0015]), it would have been obvious to one or ordinary skill in the art, to instead look for classes of music from detected beat patterns, making use of the method of Kobayashi in the algorithm of Lu et al.
As for claim 15, Lu et al. further teaches a computer device comprising one or more processors, a memory and one or more application programs for executing the method of claim 10 (see references cited above, and further Lu et al. paragraphs [0024]-[0026], [0028], [0029], [0035] and [0059]).

Allowable Subject Matter

Claims 5, 7, 9, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        11/30/2022